Citation Nr: 0301518	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  99-18 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
a chronic skin disorder, to include chloracne as a result 
of herbicide exposure.

(The issue of entitlement to service connection for a 
chronic skin disorder, to include chloracne as a result of 
herbicide exposure, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from February 
1962 to August 1970, including service in Vietnam from 
January 1968 to January 1969.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal of a 
December 1997 rating decision issued by the VA Regional 
Office (RO) in Oakland, California that denied the 
appellant's claim of entitlement to service connection for 
a chronic skin disorder, to include chloracne as a result 
of herbicide exposure.  The appellant subsequently moved 
to Florida, and the case was certified to the Board by the 
RO in St. Petersburg, Florida.

The Board notes that the Oakland RO apparently treated the 
claim concerning entitlement to service connection for a 
chronic skin disorder, to include chloracne as a result of 
herbicide exposure, as a new claim.  In February 1995, 
however, the Oakland RO had issued a rating decision in 
which the appellant's claim of entitlement to service 
connection for a chronic skin disorder, to include 
chloracne as a result of herbicide exposure was denied.  
The RO notified the appellant of the denial that same 
month.  The appellant did not appeal the February 1995 
rating action.  

Because the appellant was provided notice of his appellate 
rights in February 1995, the Board is treating this matter 
as an attempt to reopen a previously denied claim.  
Therefore, the appellant was notified, by means of a 
letter issued in November 2002, that new and material 
evidence was needed to reopen his claim of entitlement to 
service connection for a chronic skin disorder, to include 
chloracne as a result of herbicide exposure.  The 
appellant responded that same month and the matter is now 
ready for appellate review.

After reopening the claim of entitlement to service 
connection for a chronic skin disorder, to include 
chloracne as a result of herbicide exposure, the Board is 
undertaking additional development on this issue of 
entitlement to service connection pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare 
a separate decision addressing this service connection 
issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  An unappealed February 1995 RO rating decision, of 
which the appellant was notified in February 1995, denied 
the reopening of the appellant's claim for service 
connection for a chronic skin disorder, to include 
chloracne as a result of herbicide exposure.

3.  Additional evidence submitted since the unappealed 
February 1995 RO rating decision does bear directly and 
substantially on the issue of service connection for a 
chronic skin disorder, to include chloracne as a result of 
herbicide exposure, and is by itself, or in conjunction 
with evidence previously submitted, so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The February 1995 RO rating decision that denied the 
appellant's claim for service connection for a chronic 
skin disorder, to include chloracne as a result of 
herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(2002).

2.  The evidence received subsequent to the February 1995 
rating decision and notification is new and material, and 
serves to reopen the appellant's claim of entitlement to 
service connection for a chronic skin disorder, to include 
chloracne as a result of herbicide exposure.  38 U.S.C.A. 
§ 5108 (West 1991); 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107; 38 C.F.R. § 3.156(a), 3.159(b) (2002); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons discussed below, the Board finds that new 
and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a chronic 
skin disorder, to include chloracne as a result of 
herbicide exposure.  Therefore, that claim is reopened.  
New and material evidence having been submitted, the 
appellant is entitled to have that claim considered de 
novo.  As noted above, the Board is undertaking additional 
development as to the issue of entitlement to service 
connection for a chronic skin disorder, to include 
chloracne as a result of herbicide exposure.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order 
to reopen a claim there must be added to the record "new 
and material evidence" which raises a reasonable 
possibility that the claim can be allowed.  38 U.S.C.A. 
§ 5108.  

Concerning the appellant's claim for service connection 
for a chronic skin disorder, to include chloracne as a 
result of herbicide exposure, the Board notes that the 
appellant's claim for service connection for a chronic 
skin disorder, to include chloracne as a result of 
herbicide exposure, was originally denied in a rating 
decision issued in February 1995.  The appellant was 
notified the same month of that rating decision, but he 
did not appeal the denial.  Therefore, the February 1995 
rating decision represents the last final decision on any 
basis as to the chronic skin disorder claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Although the RO did not treat the current claim for 
service connection for a chronic skin disorder, to include 
chloracne as a result of herbicide exposure, as one that 
had been previously denied, the Board notes that, the RO 
had issued a letter in September 1997 showing that service 
connection for a chronic skin disorder, to include 
chloracne as a result of herbicide exposure, had been 
denied in a rating action issued in February 1995, with 
notice that same month.  In addition, the July 1999 
Statement of the Case (SOC) included the text of 38 C.F.R. 
§§ 3.104, 19.33 and 20.302.  Moreover, the February 1995 
notice informed the appellant that he could appeal this 
decision, and he was provided with his procedural and 
appellate rights.  The appellant did not appeal the 
February 1995 rating action.  Therefore, the Board will 
treat the February 1995 rating decision as the last final 
decision on any basis as to the chronic skin disorder 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

Nonetheless, a comprehensive discussion of the question of 
new and material evidence must be undertaken in order to 
put the skin disorder issue in the proper legal posture.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  As the RO did 
not expressly analyze the skin disorder issue in terms of 
the need for new and material evidence, the Board is 
required to initially determine whether the claimant would 
be prejudiced by the Board's considering subissues and 
arguments or applying statutes, regulations, or judicial 
analyses which may have not been considered by the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds 
that appellant would not be prejudiced by the Board's 
consideration of such subissues and additional regulations 
since the decision below reopens the appellant's chronic 
skin disorder claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence 
necessary to reopen a previously and finally disallowed 
claim must be secured or presented since the time that the 
claim was finally disallowed on any basis, not only since 
the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
previously noted, the February 1995 rating decision, the 
last time the chronic skin disorder claims was finally 
disallowed on any basis, is final and may not be reopened 
in the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  
Therefore, the appellant's claim may be reopened only if 
new and material evidence has been secured or presented 
since the February 1995 rating decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  The credibility of the 
evidence is presumed for the purpose of reopening.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

In addition, whether new and material evidence is 
submitted is a jurisdictional test- if such evidence is 
not submitted, then the claim cannot be reopened.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  This 
analysis formerly required three steps.  VA had to (1) 
determine whether the appellant presented new and material 
evidence, thereby reopening a finally denied claim; (2) if 
reopened, determine whether the reopened claim was well 
grounded; and (3) only then evaluate the merits of the 
claim after complying with all duty-to-assist obligations.  
Elkins v. West, 12 Vet. App. 209, 214 (1999).  On November 
9, 2000, while this appeal was pending at the Court, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), eliminating the well-grounded-claim 
requirement and fundamentally altering VA's duty to 
assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  
VCAA, Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 
(2000).  Therefore, the former three-step analysis now 
requires just two: a determination of whether the claim 
should be reopened and, if so, an adjudication on the 
merits after compliance with the duty to assist.

The evidence considered by the RO in reaching its February 
1995 rating decision included the appellant's service 
medical records; medical records from a Vet Center, dated 
in 1994; the reports of VA medical examinations conducted 
in July 1974, July 1975, and December 1994; and various 
written statements submitted by the appellant.  The 
service medical records included a note, dated in early 
January 1969, that reveals treatment for a rash in the 
groin region.  The July 1975 VA medical examination 
revealed the presence of white scaly lesions on the 
appellant's posterior back and anterior shoulder.

The evidence added to the claims file after February 1995 
included VA medical records dated between 1975 and 1997.  
The records reviewed also included the report of the VA 
examinations conducted in November 1995, and October 1997.  
These records included records showing that the appellant 
was given a diagnosis of folliculitis by a VA doctor in 
October 1995; that he was treated for recurrent tinea 
cruris in March 1994; that he was given a diagnosis of 
tinea cruris by a VA doctor in January 1994; that he 
underwent irrigation and drainage procedures for a scrotal 
lesion in October 1992, and January 1993; that he was 
given a diagnosis of tinea cruris by a VA doctor in March 
1979; and that he was treated for a recurrent rash of the 
trunk that involved two types, one tinea and the other 
more papular, at a VA facility in April 1977. 

The specified basis for final disallowance of the 
appellant's claim for service connection for a chronic 
skin disorder was that the evidence failed to show the 
existence of incurrence of a chronic skin disorder in 
service or the manifestation of a chronic skin disorder 
within a year of service.  The additional statements and 
medical records provide additional information and details 
that should be considered in order to fairly decide the 
merits of the claim.

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the 
sense of being relevant to and probative of the issue at 
hand in this case because it tends to show that the 
appellant was treated a few years after service for a 
chronic, recurrent rash in the same area where he was 
treated in service for a rash in early January 1969.  The 
new evidence, when viewed with the old evidence, raises 
the possibility that at least some of the appellant's 
present chronic skin pathology was incurred in service.

The Board finds that the evidence submitted subsequent to 
the February 1995 rating decision provides relevant 
information as to the question of whether any of the 
appellant's current chronic skin pathology is 
etiologically related to his Army service; the Board 
therefore finds that the evidence cited above constitutes 
new and material evidence sufficient to reopen the claim 
for service connection for a chronic skin disorder, to 
include chloracne as a result of herbicide exposure.

As previously noted, it is immaterial whether or not the 
RO formerly determined that new and material evidence has 
been presented to reopen the claim of entitlement to 
service connection for this disability, since the Board is 
reopening this claim.  Thus, the Board's consideration of 
subissues and arguments or applying statutes, regulations, 
or Court analyses that may not have been considered by the 
RO is nonprejudicial to appellant.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 
3, codified at 38 U.S.C.A. § 5103A(f) (West Supp. 2002), 
provides that nothing in this section shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  Furthermore, the provisions of the implementing 
regulations make it clear that the new requirements under 
the amended regulations are only applicable to claims to 
reopen a finally decided claim filed on or after August 
29, 2001.  The current claim to reopen was received before 
that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

New and material evidence having been submitted, the 
appellant is entitled to have his claim for service 
connection for a chronic skin disorder, to include 
chloracne as a result of herbicide exposure, considered de 
novo.  However, the Board finds that additional 
development action is needed before the Board can proceed 
in adjudicating the claim for service connection for a 
chronic skin disorder, to include chloracne as a result of 
herbicide exposure, on the merits.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a chronic skin disorder, to 
include chloracne as a result of herbicide exposure, is 
reopened.  To this extent only, the appeal as to this 
issue is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

